                                          Case 5:18-cr-00172-BLF Document 176 Filed 03/29/21 Page 1 of 4




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 18-cr-00172-BLF-1
                                   8                    Plaintiff,
                                                                                             AMENDED ORDER DENYING
                                   9              v.                                         MOTION TO MODIFY OR QUASH
                                                                                             TRIAL SUBPOENA
                                  10     MICHAEL KAIL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                              On March 17, 2021, non-party Vance Loiselle filed a motion to modify or quash the trial
                                  13

                                  14   subpoena based on a medical condition. ECF 153-3. Loiselle seeks to modify the subpoena to

                                  15   permit Rule 15 deposition testimony or live video conference testimony at trial in lieu of in-person

                                  16   testimony. Id. at 2-3. Alternatively, Loiselle seeks to quash the subpoena altogether. Id. Defendant
                                  17   Michael Kail objects to the request to modify the subpoena. ECF 168. The Government objects to
                                  18
                                       the request to quash the subpoena. ECF 171. The Court DENIES both requests.
                                  19
                                              The “core” of the Confrontation Clause guarantee gives the accused an “opportunity to
                                  20
                                       challenge his accuser in a face-to-face encounter in front of the trier of fact.” United States v.
                                  21

                                  22   Carter, 907 F.3d 1199, 1206 (9th Cir. 2018) (quoting California v. Green, 399 U.S. 149, 157

                                  23   (1970). Because this face to-face requirement should not “easily be dispensed with,” the Ninth

                                  24   Circuit articulated a two-part test, based on Maryland v. Craig, 497 U.S. 836, 850 (1990), for
                                  25
                                       courts to use when evaluating the denial of the constitutional right to confront witnesses. Id. at
                                  26
                                       1202. This confrontation right “may be satisfied absent a physical, face-to-face confrontation only
                                  27
                                       where (1) the denial of such confrontation is necessary to further an important public policy, and
                                  28
                                          Case 5:18-cr-00172-BLF Document 176 Filed 03/29/21 Page 2 of 4




                                       (2) the reliability of the testimony is otherwise assured.” Carter, 907 F.3d at 1205-06). The Ninth
                                   1

                                   2   Circuit emphasized that the “use of a remote video procedure must be reserved for rare cases in

                                   3   which it is ‘necessary.” Id. at 1206 (citing Craig, 497 U.S. at 850). The Court takes the threat of

                                   4   COVID-19 seriously, but it must also consider Kail’s rights under the Constitution. What is
                                   5
                                       “necessary” to allow witnesses to appear by videoconference is a high bar to meet. See United
                                   6
                                       States v. Casher, No. CR 19-65-BLG-SPW, 2020 WL 3270541, at *4 (D. Mont. June 17, 2020).
                                   7
                                       Loiselle has failed to meet this standard.
                                   8
                                              Loiselle also moves the Court for “an order providing for, in lieu of personal appearance
                                   9

                                  10   at trial, a Rule 15 deposition.” See ECF 153 at 2. Under Federal Rule of Criminal Procedure 15,

                                  11   “[a] party may move that a prospective witness be deposed in order to preserve testimony for trial.
                                  12   The court may grant the motion because of exceptional circumstances and in the interest of
Northern District of California
 United States District Court




                                  13
                                       justice.” Fed. R. Crim. P. 15(a) (emphasis added); see also United States v. Olafson, 213 F.3d 435,
                                  14
                                       442 (2000). “The granting of a Rule 15 motion is discretionary with the district court.” United
                                  15
                                       States v. Nichols, 534 F.2d 202, 204 (9th Cir.1976). In exercising this discretion, it is the
                                  16

                                  17   responsibility of the district court to consider “the particular circumstances of each case to

                                  18   determine whether the ‘exceptional circumstances' requirement has been satisfied.” United States

                                  19   v. Omene, 143 F.3d 1167, 1170 (9th Cir. 1998) (quoting United States v. Farfan–Carreon, 935
                                  20   F.2d 678, 679 (5th Cir.1991)). Once a Rule 15 depositions is taken, that testimony may be used at
                                  21
                                       trial as provided by the Federal Rules of Evidence. See Fed. R. Crim. P. 15(f).
                                  22
                                              The Court denies Loiselle’s request to modify the trail subpoena by substituting in-person
                                  23
                                       testimony for a Rule 15 deposition. A Rule 15 deposition is not a substitute for in-person
                                  24

                                  25   testimony and is subject to the admissibility requirements of the Federal Rules of Evidence. Fed.

                                  26   R. Crim. P. 15(f); see United States v. Omene, 143 F.3d 1167, 1170 (9th Cir. 1998). Loiselle’s

                                  27   motion essentially asks that this Court (1) permit a Rule 15 deposition, (2) make a premature
                                  28
                                       finding that he is unavailable to testify in person under the Federal Rules of Evidence such that his
                                                                                           2
                                          Case 5:18-cr-00172-BLF Document 176 Filed 03/29/21 Page 3 of 4




                                       not-yet-taken, not-yet-introduced deposition is admissible, and (3) excuse him from trial. While
                                   1

                                   2   the Court has significant discretion to order a Rule 15 deposition, its discretion is significantly

                                   3   curtailed by Defendant’s Sixth Amendment rights, the nature of Loiselle’s request, and the record

                                   4   before it. Loiselle’s request to the Court is far loftier than a Rule 15 motion, and he has fallen short
                                   5
                                       of this elevated bar.
                                   6
                                              Nonetheless, the Court finds that Loiselle has met the requirements for a Rule 15
                                   7
                                       deposition. The Ninth Circuit has noted that taking a deposition for use at trial based on a witness’
                                   8
                                       ill health is “within the contemplation of” Rule 15. Furlow v. United States, 644 F.2d 764, 767
                                   9

                                  10   (9th Cir. 1981) (finding no abuse of discretion in allowing deposition of ill witness and use of

                                  11   deposition testimony at trial); United States v. Butler, 116 F. App’x 877, 878 (9th Cir. 2004)
                                  12   (finding no abuse of discretion in granting government’s motion to take videotaped deposition of
Northern District of California
 United States District Court




                                  13
                                       witness whose “ill-health made it impossible for him to travel to testify in person”); United States
                                  14
                                       v. Prokop, No. 2:09-CR-00022-MMD, 2014 WL 1154164, at *3 (D. Nev. Mar. 20, 2014)
                                  15
                                       (permitting a Rule 15 deposition where a witness faced “serious health issues” but reserving the
                                  16

                                  17   question of admissibility of the deposition). The Court highlights that while it will permit a Rule

                                  18   15 deposition of Loiselle, it does not grant the relief that is the gravamen of his motion—relief

                                  19   from the trial subpoena itself. The Government may preserve Loiselle’s testimony by deposition
                                  20   and may request to introduce it at trial, but the Government has not yet made such a request and
                                  21
                                       the Court does not have a sufficient basis to grant such a request at this time.
                                  22
                                              Nor can Loiselle meet his burden to quash the subpoena by establishing that any form of
                                  23
                                       his testimony would be unreasonable or oppressive. United States v. Bergeson, 425 F.3d 1221,
                                  24

                                  25   1225 (9th Cir. 2005). As the Government explains, “[t]he information sought from Mr. Loiselle is

                                  26   unavailable from other sources or witnesses, and his testimony about the paid advisor agreement

                                  27   and the stock option grants are highly material to the jury.” ECF 171 at 5.
                                  28
                                                                                          3
                                          Case 5:18-cr-00172-BLF Document 176 Filed 03/29/21 Page 4 of 4




                                              The Court recognizes the medical hardship Loiselle faces, and will reduce the number of
                                   1

                                   2   people in the courtroom to a bare minimum and locate people as far from the witness stand as

                                   3   practically possible during his testimony. The Court GRANTS the motion to seal medical

                                   4   information associated with Loiselle’s motion. See ECF 153.
                                   5
                                              IT IS SO ORDERED.
                                   6
                                       Dated: March 29, 2021
                                   7
                                                                                     ______________________________________
                                   8                                                 BETH LABSON FREEMAN
                                                                                     United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       4
